Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-25-2008

Stackhouse v. Crocker
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4296




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Stackhouse v. Crocker" (2008). 2008 Decisions. Paper 1528.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1528


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-130                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 07-4296
                                     ___________

                              STEPHEN STACKHOUSE,
                                                 Appellant

                                           v.

    CHRISTOPHER CROCKER, OF CROCKER AND CROCKER LAW OFFICE
                ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 07-cv-03957)
                     District Judge: Honorable Timothy J. Savage
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 14, 2008

              Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                           (Opinion filed: February 25, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

      Stephen Stackhouse appeals from the order of the United States District Court for

the Eastern District of Pennsylvania dismissing his complaint. We will dismiss the appeal

under 28 U.S.C. § 1915(e)(2)(B).
       In 2007, Stackhouse filed the instant lawsuit using a pre-printed form for

prisoner’s lawsuits under 42 U.S.C. § 1983, although he was not incarcerated at the time.

Stackhouse seeks damages from the private attorney, Christopher Cocker, who previously

represented him in a separate lawsuit he filed against the warden of the Philadelphia

Detention Center and the City of Philadelphia for injuries he sustained while being held at

the Philadelphia Detention Center in 1994. In that suit, Stackhouse alleged that another

inmate hit him in the back of the head with a baseball bat, and he was hospitalized with a

cerebral hemorrhage. He settled with the warden and the City, and the District Court

dismissed that lawsuit. Stackhouse filed an appeal, but we dismissed it because it was

untimely.

       Because Stackhouse is proceeding in forma pauperis, we must analyze his appeal

for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under that statute, we must

dismiss an appeal if it lacks arguable merit in fact or law. See Neitzke v. Williams, 490
U.S. 319, 325 (1989).

       Although his claim is not exactly clear in the instant complaint, Stackhouse

appears to be dissatisfied with the result from the prior lawsuit and alleges that his

attorney failed to argue for a continuance. As the District Court points out, however,

Stackhouse has framed the claim as one under § 1983 by using the pre-printed prisoner

lawsuit form. In order to bring a claim under § 1983, Stackhouse must demonstrate that

Crocker acted under color of state law and deprived him of a constitutional right. See



                                              2
Lugar v. Edmondson Oil, Co., 457 U.S. 922, 930 (1982). Because his private attorney

was not a state actor, however, he could not be liable under § 1983. See Angelico v.

Lehigh Valley Hosp., Inc., 184 F.3d 268, 276 (3d Cir. 1999); see also Polk County v.

Dotson, 454 U.S. 312, 318 (1981). Stackhouse provides no reason that Crocker should be

considered to have acted under color of state law. The District Court properly dismissed

the lawsuit under 28 U.S.C. § 1915(e).

       We would add that, even if we were to disregard the usage of the pre-printed form

and the § 1983 label, the complaint does not contain a basis for the District Court to

otherwise exercise its jurisdiction. Stackhouse could be claiming that his attorney is

liable for malpractice, but as a state law claim, there is no basis of federal jurisdiction

here. Likewise, the plaintiff does not allege diversity jurisdiction.

       The appeal will be dismissed under 28 U.S.C. § 1915(e)(2)(B).




                                               3